UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-53366 CHINA VOICE HOLDING CORP. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 16-1680725 (IRS Employer Identification No.) 327 Plaza Real, Suite 319, Boca Raton, Florida 33432 (Address of principal executive offices) (561) 394-2482 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes [X]No []. Indicate by check mark whether the registrant is a large accelerated filer,an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act: Large accelerated filer [ ]Accelerated filer[] Non-accelerated filer[]Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act:Yes []No [X ] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of September 30, 2009: 185,409,438 shares of common stock. PART I — FINANCIAL INFORMATION Item 1. Financial Statements CHINA VOICE HOLDING CORP. Condensed Consolidated Balance Sheets September 30, 2009 and June 30, 2009 September 30, 2009 June 30, 2009 ASSETS (Unaudited) (Audited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses and other current assets Related party receivables Total current assets Long-term assets: Note receivable Investmentin an affiliate Property and equipment, net Other assets Goodwill Other intangible assets, net Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable and accrued expenses $ Related party payables Current portion of long term debt, net of debt discount Current portion of capital lease obligation Current portion of related party notes - Total current liabilities Long-termliabilities Long-term debt, net of current portion - Related party payables Capital lease obligation, net of current portion Non-current portion of related party notes - Deferred gains on disposal of six subsidiaries Long-term contingent liabilities - - Total liabilities F-1 Equity September 30, 2009 (unaudited) June 30, 2009 Common stock: par value $0.001; 400,000,000 shares authorized; 185,409,438 and 185,273,438 shares issued atSeptember 30, 2009 and June 30, 2009, respectively Series A preferred stock-par value $0.001 20,000 shares authorized: 5,248 shares issued both 5 5 atSeptember 30, 2009 and June 30, 2009, respectively (liquidation value of $5,248,000 on both September 30, 2009 and June 30, 2009, respectively) Subscriptions receivable ) ) Additional paid-in capital Accumulated deficit ) ) Cumulative currency translation adjustment ) Total stockholders' equity Noncontrolling interests ) ) Total stockholders' equity Total liabilities and equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements F-2 CHINA VOICE HOLDING CORP. Condensed Consolidated Statements of Operations For the Three months Ended September 30, 2009 and 2008 (Unaudited) Sales $ $ Cost of revenues Gross loss ) ) Operating expenses: Professional fees - Other selling, general and administration expenses Depreciation Total operating expenses Loss from operations ) ) Other income (expenses) Tax credit - Interest income 26 Interest expense ) ) Other nonoperating income (expense) Total other income (expense) ) Loss before income taxes, loss on equity investment and noncontrolling interest ) ) Income tax expenses - - Loss before loss on equity investment and noncontrolling interest ) ) Loss on equity investment ) - Net loss from continuing operations ) ) Discontinued operations Income on discontinued operations, net of tax - Net income from discontinuing operations - Net loss ) ) Less: Netloss attributable to noncontrolling interest ) ) Net loss before preferred dividend ) ) Preferred dividend ) ) Net loss attributable to common stockholders ) ) Other comprehensive loss Total foreign currency translation gain - Less: foreign currency translation gain attributable to noncontrolling interests - Foreign currency translation gain attributable to common stockholders - Comprehensive loss attributable to common stockholders $ ) $ ) Net loss attributable to common stockholders per common share - basic and diluted Net loss from continuing operations per shares - basic and diluted $ ) $ ) Net income from discontinued operations per shares - basic and diluted Net loss attributable to common stockholders per common share - basic and diluted $ ) $ ) Common shares used in calculation per share data- basic and diluted The accompanying notes are an integral part of the condensed consolidated financial statements F-3 CHINA VOICE HOLDING CORP. Condensed Consolidated Statements of Cash Flows
